Title: To George Washington from Major General William Heath, 11 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Continental Village [N.Y.] July 11th 1779
        
        Your favor of yesterday repeating the order for the formation of the Light Infantry Companies did not reach me until I arrived here, with Parsons’s Brigade I have given Orders to have the Companies Compleated immediately, I shall prosecute my march with all Possible dispatch with the two Brigades when the weather permits at present it is very Stormy, The Artillery was ordered on with the Troops. I have the honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
      